DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/063,367 06/18/2018 PAT 10696705
16/063,367 is a 371 of PCT/DK2016/050441 12/16/2016
FOREIGN APPLICATIONS
DENMARK PA 2015 70832 12/17/2015
DENMARK PA 2016 70856 10/31/2016

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9, 18-22, 25-32, directed to inventions nonelected without traverse. Accordingly, claims 9, 18-22, 25-32 have been canceled.






The rejection of claim(s) 12, 24, and 33-36 under 35 U.S.C. 102(a)(1) as being anticipated by Dekany is withdrawn.  Applicant’s amendment and the declaration of Arpad Kovacs submitted October 13, 2021 are persuasive.  Dekany does not teach a crystalline substantially pure form of LNT having the claimed X-ray powder diffraction peaks.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and the declaration as discussed above are sufficient to overcome all rejections made in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623